Motion Granted; Appeal Dismissed and Memorandum Opinion filed
December 2, 2021.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-21-00490-CV


              IN THE INTEREST OF S.C.H., A MINOR CHILD

                     On Appeal from the 309th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2021-47951


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed August 27, 2021. On November 3,
2021, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      We dismiss the appeal.

                                   PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Poissant.